May 01, 2009


Ms. Sandra D. Hachem
Harris County Sr Asst Atty
2525 Murworth, Suite 300
Houston, TX 77054
Mr. Randal L. Payne
Sullins Johnston Rohrbach & Magers
3200 Southwest Freeway, Suite 2200
Houston, TX 77027

RE:   Case Number:  05-0986
      Court of Appeals Number:  14-04-00263-CV
      Trial Court Number:  2003-02363

Style:      HARRIS COUNTY HOSPITAL DISTRICT
      v.
      TOMBALL REGIONAL HOSPITAL

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |